             Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 1 of 22




                                    EXHIBIT A

                                    Revised APA




DOCS_DE:235172.1 05233/003
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 2 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 3 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 4 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 5 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 6 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 7 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 8 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 9 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 10 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 11 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 12 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 13 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 14 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 15 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 16 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 17 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 18 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 19 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 20 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 21 of 22
Case 20-10553-CSS   Doc 1264-1   Filed 07/06/21   Page 22 of 22
